      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 1 of 23




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

ANN TILLMAN                                  * CIVIL ACTION NO. 19-12161 “D” (3)
Plaintiff                                    *
                                             * JUDGE WENDY B. VITTER
v.                                           *
                                             * MAG. JUDGE DANA M. DOUGLAS
WALMART, INC.                                *
Defendant                                    * JURY TRIAL DEMANDED
                                             *
                                             *
                                 JOINT PRE-TRIAL ORDER

1.      PRE-TRIAL CONFERENCE

        The Pre-Trial Conference in this matter is currently scheduled for April 1, 2021 at 12:00

p.m. Rec. Doc. 63.

2.      APPEARANCES

        Eric M. Landry, Loretta O. Hoskins, Brent P. Frederick, and Olga V. Fofanova with Dudley

DeBosier Injury Lawyers, on behalf of Plaintiff, Ann Tillman.

        Roy C. Beard and P. Sinnott Martin with McCranie, Sistrunk, Anzelmo, Hardy, McDaniel

& Welch, on behalf of Defendant, Walmart, Inc.

3.      DESCRIPTION OF THE PARTIES

     1. Plaintiff: Ann Tillman is a person of the age of majority and resident of the Parish of

        Tangipahoa, State of Louisiana.

     2. Defendant: Walmart, Inc. is a foreign corporation authorized to do business in the Parish

        of Tangipahoa, State of Louisiana.

4.      JURISDICTION

        Jurisdiction is based on 28 U.S.C. § 1332, as complete diversity of citizenship exists

between the parties with the matter in controversy exceeding $75,000.00, exclusive of interest and



                                                1
     Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 2 of 23




costs.

5.       PENDING MOTIONS / SPECIAL ISSUES

         None.

6.       BRIEF SUMMARY OF MATERIAL FACTS

         a.      Plaintiff, Ann Tillman

         This case arises from a December 13, 2018 slip-and-fall incident at Walmart in

Ponchatoula, Louisiana. Plaintiff Ann Tillman was at the store shopping with her cousin, who was

undergoing cancer treatment and needed assistance. It had been raining that morning and the

weather conditions were wet. Walmart had implemented its written rainy-day policy, which

required the following:

         1. Notify facility management of weather changes;

         2. Monitor floors for water;

         3. Alert customers and employees of wet conditions;

         4. Get additional wet area mats;

         5. Place additional wet area mats at front entrance;

              a. Mats are required to be flat, have undamaged edges, uncurled corners, and must be
                 long enough to position them in a direction to accommodate customer walking
                 patterns to prevent water from reaching the tile floor.

         6. Place caution cones at entrances and exits;

         7. Provide umbrella bags to customers;

         8. Apply a dry mop;

              a. Floors should be dry mopped every fifteen minutes or as needed; use a dry mop and
                 bucket to dry wet floors.

         9. Replace wet area mats as necessary;

         10. Mats should be swapped out before they become fully saturated. A Shop Vac can be



                                                  2
     Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 3 of 23




            used to extract excess water.

        11. Remove water saturated mats; and

        12. Repeat steps 2-10 as necessary.

Walmart’s rainy-day policy is in place because wet floors—especially those caused by rainy

conditions—are an “unreasonably dangerous condition” and because “wet surfaces pose slip, trip

and fall hazards”.

        The Walmart entrance vestibule is the highest traffic area in the store. Walmart requires

that its employees must be vigilant in enforcing its rainy-day policy in high traffic areas of its

stores, such as the vestibule entrance. Walmart’s employees “are instructed to maintain extra

vigilance and care in the entrance vestibule of the store to avoid the accumulation of puddles of

water.” When it is raining, Walmart employees are supposed to constantly be looking at the whole

floor in the entrance vestibule to make sure there is no water. When it is raining, a Walmart

employee also is supposed to stay in the entrance vestibule and keep mopping the entire vestibule

floor until the rain stops.

        On the morning of December 13, 2018, Walmart employee Tommy Davis was responsible

for mopping the entrance vestibule area of the store. Tommy Davis wears glasses and has suffered

from glaucoma since 2010. Tommy Davis was aware that, apart from water tracked in by

customers, water comes inside both doors when it rains. Walmart did not have orange warning

cones at the door. Walmart had placed a narrow black mat at the door entrance that did not span

the width of the door, allowing water to accumulate on either side. Even though water came inside

the entrance door when it rains, Walmart did not swap out the door mat or use a Shop Vac to

extract excess water from the mats that morning. Walmart agrees that a saturated mat would be as

if there is no mat at all and that a saturated mat could add water to a person’s feet. Walmart’s




                                                3
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 4 of 23




video shows that, for at least an hour before the fall, no one dry mopped the area next to the narrow

black floor mat where Ann Tillman fell. Walmart admits this is a violation of its written rainy-

day policy.

        Walmart’s video shows that its employee Tommy Davis stood right next to the wet floor

where Ann Tillman fell for a 13-minute period, and that he left the area 11 minutes before Ann

Tillman fell. Walmart’s video shows water on the floor in the hour before the fall, but also

specifically at 11:04 a.m.—12 minutes before the fall—when Tommy Davis was standing right

next to the wet floor. Before Tommy Davis walked away from the area right next to the wet floor

where Ann Tillman fell, Tommy Davis looked outside to his left and down at the ground just

outside the entrance/exit door. This occurred between 11:04:58 and 11:05:06 a.m.

        Ten minutes later, at 11:15:31 a.m., Ann Tillman and her cousin had finished shopping,

and Ms. Tillman decided to bring her car to the front of the store so that her cousin would not have

to walk outside in rainy conditions. Ms. Tillman briefly exited the store, but then returned inside

to get the grocery cart from her cousin. At 11:16:01 a.m., as Ms. Tillman approached her cousin,

she stepped onto the narrow floor mat at the door. When Ms. Tillman took a step to the right, off

of the narrow floor mat and onto the tile floor, she slipped on water that had accumulated on the

tile floor next to the mat and slammed onto the ground. Ann Tillman was seriously injured as a

result of the fall.

        Following the slip and fall, Ms. Tillman was transported by ambulance to North Oaks

Medical Center Emergency Room with complaints of severe left knee pain and mid-back pain.

Physical examination of Ms. Tillman revealed swelling and tenderness of her left knee and

tenderness to palpation of her midline thoracic spine. Left knee x-rays showed acute comminuted

patella fracture with joint effusion, with her patella broken into three pieces. Ms. Tillman was




                                                 4
     Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 5 of 23




put in a knee immobilizer, given crutches, and referred to Dr. Brian Ladner for further evaluation

and treatment.

          Ms. Tillman saw Dr. Brian Ladner on December 18, 2018 for further treatment of her left

knee. Repeat left knee x-rays showed comminuted displaced patella fracture. Because Ms.

Tillman’s left knee fracture was severe and could not be treated with a cast or splint, Dr. Ladner

performed open reduction internal fixation surgery on December 20, 2018 at North Oaks Medical

Center.

          On January 11, 2019, Ms. Tillman began physical therapy at Ponchatoula Therapy, where

she underwent 36 therapy sessions over the next several months. Physical therapy helped Ms.

Tillman to gain mobility; however, it provided only minimal relief of her knee pain.

          Ms. Tillman saw Dr. Ladner for follow up in May 2019. She reported that she continued

to suffer constant knee pain and could feel the hardware in her knee. After discussing treatment

options, Dr. Ladner performed hardware removal surgery on May 31, 2019 at Ochsner North

Shore.

          Despite having a second surgery, Ms. Tillman continued to have pain in her left knee.

Additionally, she developed quadriceps weakness in her left leg and right knee pain due to overuse

of her right knee to compensate for her left knee. According to Dr. Ladner, Ms. Tillman has post-

traumatic arthritis in her left knee and compensatory arthritis in her right knee and that both issues

are, more likely than not, a result of her fall at Walmart. Ms. Tillman underwent a second round

of physical therapy from January 8, 2020 to July 3, 2020 and received multiple Lidocaine and

Kenalog injections in both knees. Around that time, Ms. Tillman had a fall due to left knee

weakness and pain.

          A functional capacity examination on August 27, 2020 found that Ann Tillman has




                                                  5
     Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 6 of 23




impaired knee strength and range of motion. She exhibited antalgic gait while walking. It further

found she has limitations in balance; in strength and range of motion in her lower extremities; and

in her ability to stand, to sit, to perform toe raises and knee squats, to kneel and crouch, to lift floor

to waist, to complete a 6-minute walk, to ascend/descend stairs, to push and pull, and to forward

bend while standing.

        According to Dr. Ladner, Ms. Tillman is a candidate for radiofrequency ablations. More

likely than not, she will need two to three injections per year until she undergoes bilateral total

knee replacement surgeries, which have a typical recovery period of one year. More likely than

not, she will need these surgeries within the next five years. More likely than not, Ms. Tillman

will require bilateral total knee revision surgeries fifteen years thereafter as the total knee

replacement surgery has a lifespan of only fifteen years. Ms. Tillman also will need to undergo

12 weeks of physical therapy after each total knee replacement surgery.

        Ms. Tillman has incurred and will incur in the future significant medical expenses:

                                   PAST MEDICAL EXPENSES

                              PROVIDER                                     CHARGES
             Acadian Ambulance                                                $1,446.10
             North Oaks Medical Center                                       $50,611.24
             Ponchatoula Therapy                                             $11,605.12
             Ochsner North Shore                                             $27,881.98
             North Oaks Physical Therapy                                      $1,736.00
             TOTAL                                                           $93,280.44

                                 FUTURE MEDICAL EXPENSES

                              PROVIDER                                     CHARGES
             Ochsner North Shore – Bilateral Total Knee                      $119,071.96
             Arthroplasty
             Ochsner North Shore – Bilateral Total Knee                       $183,002.36
             Replacement Revision Surgery
             Ponchatoula Therapy                                                $7,000.00
             TOTAL                                                            $309,074.32




                                                    6
     Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 7 of 23




        b.      Defendant, Walmart, Inc.

        On December 13, 2019, Plaintiff went shopping at the Walmart store in Ponchatoula,

Louisiana. When Plaintiff arrived, it was “drizzling” but not raining enough for her to use an

umbrella. Plaintiff entered the store and went shopping with her friend. After completing their

shopping, Plaintiff went to leave the store to get in her car so she could pick up her friend in front

of the store.

        Plaintiff walked out of the “Exit” doors and stepped onto the wet pavement. Plaintiff

testified that the bottom of her boots got wet when she stepped outside onto the pavement. Then,

when Plaintiff realized that her friend was not following her out, she turned around and re-entered

the store through the “Exit” doors. Upon re-entering the store, Plaintiff stepped off the mat near

the “Exit” doors and fell.

        Plaintiff testified that she does not remember how she ended up on the floor, and does not

know if she slipped or tripped. Plaintiff did not look to see if the floor was wet. Plaintiff has no

information to suggest how long the floor may have been wet before her fall. Furthermore,

Plaintiff has no information to suggest that a Walmart employee knew that the floor was wet before

her fall or that a Walmart employee caused the floor to be wet.

        In terms of medical treatment, Plaintiff underwent two knee surgeries after the accident.

Plaintiff’s treating orthopedist, Dr. Brian Ladner, testified that Plaintiff’s right knee pain is caused

by a flare up of arthritis and gait change due to her left knee injury and relates Plaintiff’s right knee

pain to the Walmart accident. Dr. Ladner also stated that Plaintiff will require bilateral knee

replacement surgeries and then possibly two future revision surgeries 15 years after the

replacements. However, Dr. Lander believes it is less probable than not that Plaintiff, who would

be 85 years old at the time, would undergo two future knee replacement revision surgeries.




                                                   7
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 8 of 23




                Accordingly, Walmart denies all responsibility and liability for Plaintiff’s injuries

and damages.

7.      UNCONTESTED MATERIAL FACTS

     1. On December 13, 2018, Ann Tillman fell on the premises of Walmart Supercenter, Store

        No. 4129, located at 1331 Hwy 51, Ponchatoula, in the Parish of Tangipahoa, State of

        Louisiana (the “Walmart”).

     2. Ann Tillman’s fall occurred in the entrance vestibule of the Walmart.

     3. Ann Tillman was at the Ponchatoula Walmart on December 13, 2018 to shop with her

        cousin who needed assistance shopping due to undergoing cancer treatment.

     4. After Ann Tillman and her cousin finished shopping, Ms. Tillman left the store through the

        exit door, with the intent to bring her car to the front so that her cousin, who was undergoing

        cancer treatment, would not have to walk outside in the rainy conditions.

     5. After Ann Tillman exited the Walmart, she stepped outside onto the wet pavement outside

        the store. Ms. Tillman then returned inside through the exit door to get the grocery cart

        from her cousin.

     6. As Ms. Tillman approached her cousin, she fell.

8.      CONTESTED ISSUES OF FACT

     1. Whether there was a condition present at the Walmart store that presented an unreasonable

        risk of harm to Plaintiff and that risk of harm was reasonably foreseeable.

     2. Whether Walmart, Inc. had actual notice of the wet floor prior to Ann Tillman’s fall.

     3. Whether Walmart, Inc. had constructive notice of the wet floor, prior to Ann Tillman’s fall.

     4. Whether Walmart, Inc. failed to exercise reasonable care under the circumstances.

     5. On December 13, 2018, it had been raining the entire morning and the weather conditions




                                                  8
 Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 9 of 23




   were wet.

6. On December 13, 2018, Walmart, Inc. had implemented its rainy-day policy.

7. Walmart, Inc.’s written rainy-day policy required the following:

           1. Notify facility management of weather changes;

           2. Monitor floors for water;

           3. Alert customers and employees of wet conditions;

           4. Get additional wet area mats;

           5. Place additional wet area mats at front entrance;

                  a. Mats are required to be flat, have undamaged edges, uncurled corners,

                      and must be long enough to position them in a direction to accommodate

                      customer walking patterns to prevent water from reaching the tile floor.

           6. Place caution cones at entrances and exits;

           7. Provide umbrella bags to customers;

           8. Apply a dry mop;

                  a. Floors should be dry mopped every fifteen minutes or as needed; use a

                      dry mop and bucket to dry wet floors.

           9. Replace wet area mats as necessary;

           10. Mats should be swapped out before they become fully saturated. A Shop Vac

               can be used to extract excess water.

           11. Remove water saturated mats; and

           12. Repeat steps 2-10 as necessary.

8. Walmart’s rainy-day policy is in place because wet floors—especially those caused by

   rainy conditions—are an “unreasonably dangerous condition” and because “wet surfaces




                                              9
 Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 10 of 23




   pose slip, trip and fall hazards”.

9. The Walmart entrance vestibule is the highest traffic area in the store.

10. Walmart requires that its employees must be vigilant in enforcing its rainy-day policy in

   high traffic areas of its stores, such as the entrance vestibule where Ann Tillman fell.

11. Walmart’s employees “are instructed to maintain extra vigilance and care in the entrance

   vestibule of the store to avoid the accumulation of puddles of water.”

12. When it is raining, Walmart employees are supposed to constantly be looking at the whole

   floor in the entrance vestibule to make sure there is no water.

13. When it is raining, a Walmart employee is supposed to stay in the entrance vestibule and

   keep mopping the vestibule entrance floor until the rain stops.

14. On the morning of December 13, 2018, Walmart employee Tommy Davis was responsible

   for mopping the entrance vestibule area of the store.

15. Walmart employee Tommy Davis wears glasses and has suffered from glaucoma since

   2010.

16. Walmart employee Tommy Davis was aware that, apart from water tracked in by

   customers, water comes inside both doors when it rains.

17. Walmart’s video shows that its employee Tommy Davis stood next to the wet floor where

   Ann Tillman fell for a 13-minute period, and that he left the area 11 minutes before Ann

   Tillman fell.

18. Walmart’s video shows water on the floor in the hour before the fall, but also specifically

   at 11:04 a.m.—12 minutes before the fall—when Tommy Davis was standing next to the

   wet floor.

19. Before Walmart employee Tommy Davis walked away from the wet floor where Ann




                                            10
 Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 11 of 23




   Tillman fell, Tommy Davis looked outside to his left and down at the ground just outside

   the entrance/exit door. This occurred between 11:04:58 and 11:05:06 a.m.

20. Ten minutes later, at 11:15:31 a.m., Ann Tillman and her cousin had finished shopping and

   Ms. Tillman decided to bring her car to the front of the store so that her ill cousin would

   not have to walk outside in rainy conditions.

21. Ms. Tillman briefly left the store through the entrance/exit door, but then returned inside

   to get the grocery cart from her cousin.

22. At 11:16:01 a.m., as Ms. Tillman approached her cousin, she stepped onto the narrow mat

   at the door. When Ms. Tillman took a step off of the narrow mat onto the tile floor, she

   slipped on water that had accumulated on the tile floor next to the mat and slammed onto

   the ground.

23. There was water on the floor where Ann Tillman fell.

24. Walmart’s internal claims documents state that the agent involved in the incident was

   “Water” in the entrance vestibule to the store.

25. Walmart did not mop the area where Ms. Tillman fell for at least an hour before her fall,

   which Walmart admits is a violation of its written rainy-day policy.

26. Walmart is unaware of any action Ann Tillman took that contributed to her slip and fall.

27. The wet floor where Ann Tillman fell was a condition that presented an unreasonable risk

   of harm to Ms. Tillman and that risk of harm was reasonably foreseeable.

28. As a result of the fall, Plaintiff, Ann Tillman, sustained injury to her left knee.

29. Walmart failed to adhere to its own written rainy-day policies on December 13, 2018.

30. Walmart did not have someone at the door alerting customers of the wet conditions.

31. Walmart did not have orange warning cones at the Exit door where Ann Tillman fell.




                                              11
 Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 12 of 23




32. The door mat placed at the Exit door where Ann Tillman fell was narrow and did not span

   the width of the door, allowing water to accumulate on either side.

33. The door mat was not of a sufficient size to accommodate customer walking patterns and

   to prevent water from reaching the tile floor inside the door.

34. Walmart did not swap out the door mats or use a Shop Vac to extract excess water from

   the mats, even though water came inside the entrance door when it rains.

35. Walmart agreed that a saturated mat would be as if there is no mat at all and that a saturated

   mat could add water to a person’s feet.

36. For at least an hour before the fall, Walmart failed to dry mop the area where Ann Tillman

   fell. Walmart admits that was a violation of its written rainy-day policy.

37. As a result of the fall, Ann Tillman, sustained an acute comminuted patella fracture with

   joint effusion, with her patella broken into three pieces.

38. As a result of the fall, Ann Tillman has undergone two knee surgeries.

39. As a result of the fall, Ann Tillman has undergone physical therapy.

40. As a result of the fall, Ann Tillman has undergone injections in both of her knees.

41. As a result of the fall, Ann Tillman is a candidate for radiofrequency ablations in her knee.

42. As a result of the fall, Ann Tillman will need two to three knee injections per year.

43. As a result of the fall, Ann Tillman will need to undergo bilateral total knee replacement

   surgeries, followed by twelve weeks of physical therapy following each knee replacement

   surgery.

44. As a result of the fall, Ann Tillman will need to undergo bilateral total knee replacement

   revision surgeries, followed by twelve weeks of physical therapy following each knee

   replacement surgery.




                                             12
       Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 13 of 23




9.       CONTESTED ISSUES OF LAW

         None at this time.

10.      EXHIBIT LISTS

         a.      Plaintiff’s Exhibits

      1. Records, imaging, and bills of any/all medical providers who have rendered services to or
         on the behalf of Plaintiff, Ann Tillman, in the past and expected future, including but not
         limited to the following:

         a. North Oaks Health System;
         b. Acadian Ambulance Service;
         c. Ochsner Health Center - Covington;
         d. Ponchatoula Therapy; and
         e. Any and all other records and/or bills from any and all other health care providers that
         have treated Plaintiff for the injuries as a result of this incident at any time during this
         litigation.

      2. Medical expense recapitulation;

      3. Records of impairment testing;

      4. Estimates for future treatment recommended by plaintiff’s healthcare providers;

      5. Any curriculum vitae of plaintiff’s health care providers;

      6. Walmart surveillance videos and photographs;

      7. Walmart policies and procedures, including but not limited to Standard Operating
      Procedure regarding vestibules and inclement weather;

      8. Walmart safety and training manuals/materials;

      9. Walmart personnel and employment file of Tommy Davis;

      10. Walmart’s Claim Run;

      11. Walmart claims files for Walmart Claim Nos. 8666813, 941485, 8102015, 8457448,
      8555736, 8568410;

      12. Associate Witness Statement by Ryan Nicolosi, dated December 13, 2018;

      13. Customer Incident Report by plaintiff, Ann Tillman, dated December 13, 2018;




                                                   13
    Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 14 of 23




   14. Customer Incident Report by witness, Mary Walton, dated December 13, 2018;

   15. Evidence Collection Sheet, dated December 20, 2018;

   16. Video Request Form: Customer Incident, dated December 14, 2018;

   17. Evidence Tag form (videos and photos), dated December 14, 2018;

   18. Witness Statement, by Amanda Hidalgo, dated December 14, 2018;

   19. Walmart’s discovery responses and document productions;

   20. Any document subpoenaed or obtained pursuant to authorization by any party to this
   action;

   21. Any and all documents and items that may be discovered between now and the time of
   trial to which plaintiff does not object;

   22. Any exhibit listed by defendant to which plaintiff does not object;

   23. Any and all documents not reasonably foreseeable at this time, which may be identified
   or discovered in upcoming discovery or investigation;

   24. Any documents necessary for impeachment or rebuttal and other documents needed to
   address issues unanticipated or not yet raised;

   25. Any and all video, animation, simulation, surveillance, photographs, diagrams, sketches,
   etc. of the incident, the scene of the incident, plaintiff’s injuries, Plaintiff’s treatment, etc.;

   26. Any demonstrative aid or evidence to be used at trial;

   27. Any statement, depositions, pleadings or documents produced, received or filed in this
   proceeding;

   28. Any and all documents not previously and specifically identified herein produced as a
   result of discovery request;

   29. Any and/or all video/non-video trial deposition(s) and hard copy(ies) of any medical
   providers that have treated Plaintiff; and

   30. Any documents or things listed or used by any other party.

Defendant’s Exhibits

       1.   Customer Incident Report of Ann Tillman;




                                                  14
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 15 of 23




         2. Customer Incident Report prepared by Mary Walton;

         3. Witness Statement of Ryan Nicolosi;

         4. Video Request Form;

         5. Statement of Amanda Hidalgo;

         6. Evidence Collection Sheet;

         7. Evidence Tag;

         8. Five (5) photographs of scene;

         9. DVD containing six (6) store video clips;

         10. Any discovery responses or documents produced by subpoena; – Plaintiff objects as
             Walmart did not timely disclose this as an exhibit.

         11. Any documents necessary for impeachment or rebuttal and other documents needed to
             address issues unanticipated or not yet raised; and – Plaintiff objects to the extent
             Walmart intends to submit any investigator’s surveillance video or photographs of
             Plaintiff as not timely disclosed in response to written discovery following Plaintiff’s
             03/02/2020 deposition or in accordance with the Court’s Scheduling Order.

         12. Any documents or things listed or used by any other party.

11.      DEPOSITIONS BEING OFFERED INTO EVIDENCE

         All witnesses are expected to testify live at trial.

12.      DEMONSTRATIVE EXHIBITS

      a. Plaintiff

      1. Blowups of documents produced by Walmart;

      2. Video produced by Walmart of the vestibule entrance and the immediate exterior of the
         store and the slip and fall, as well as screenshots of same;

      3. PowerPoint presentation;

      4. Anatomical models, diagrams, drawings, and other renderings of the human body, parts
         thereof and/or structures therein, including bones, nerves, muscles, and neurological,
         circulatory, and other systems of the body;




                                                    15
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 16 of 23




      5. Videos showing surgical procedures performed and to be performed;

      6. Medical expense recapitulation;

      7. Timeline of events;

      8. Timeline of medical treatment.

      b. Defendant

      1. Walmart may use blow-ups of any of the documents or videos listed in Walmart’s Exhibit

         List.

13.      WITNESS LISTS

         Plaintiff’s Will Call Witnesses

      1. Ann Tillman
         600 South 3rd Street
         P.O. Box 2367
         Ponchatoula, LA 70454
         Re: facts, injuries, and damages

      2. Walmart Corporate Representative Ryan Nicolosi
         Walmart Store #4129
         1331 Hwy 51
         Ponchatoula, LA 70454
         Re: facts, facts on cross-exam

      3. Tommy Davis
         Walmart Store #4129
         1331 Hwy 51
         Ponchatoula, LA 70454
         Re: facts, facts on cross-exam

      4. Brian Ladner, MD, orthopedic surgeon
         North Oaks Health System
         15790 Paul Vega M.D. Drive
         Hammond, LA 70403
         Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
         incident, diagnosis of injuries post incident, causation, treatment and prognosis of
         plaintiff as a result of the injuries received in this incident

      5. Scott H. Higgs, MPT, physical therapist
         Ponchatoula Therapy



                                                   16
Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 17 of 23




   132 South 6th Street
   Ponchatoula, LA 70454
   Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
   incident, diagnosis of injuries post incident, causation, treatment and prognosis of
   plaintiff as a result of the injuries received in this incident

6. Joyce Baughn
   18593 Sisters Road
   Ponchatoula, LA 70454
   Re: facts, injuries, damages, limitations, and conditions of Plaintiff, Ann Tillman,
   before and after the incident

7. Roslyn Kirk
   402 South 8th Street
   Ponchatoula, LA 70454
   Re: facts, injuries, damages, limitations, and conditions of Plaintiff, Ann Tillman,
   before and after the incident

8. Hillary Cloy
   2020 Lakeside Circle
   Ponchatoula, LA 70454
   Re: facts, injuries, damages, limitations, and conditions of Plaintiff, Ann Tillman,
   before and after the incident

9. A Representative of North Oaks Health System
   15790 Paul Vega M.D. Drive
   Hammond, LA 70403
   Re: charges for recommended surgical procedures

10. A Representative of Ponchatoula Therapy
    132 South 6th Street
    Ponchatoula, LA 70454
    Re: charges for physical therapy necessary following total knee replacement
    surgeries

   Plaintiff’s May Call Witnesses

11. Celina Bickhman
    275 Methvin Drive
    Ponchatoula, LA 70454
    Re: facts, injuries, damages, limitations, and conditions of Plaintiff, Ann Tillman,
    before and after the incident

12. Representative of Walmart Inc.
    CT Corporation System
    3867 Plaza Tower Drive



                                          17
Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 18 of 23




   Baton Rouge, LA 70816
   Re: facts, facts on cross-exam

13. Mike York
    2150 Water Oak
    Slidell, LA 70461
    Re: facts, facts on cross-exam

14. Stanley Brumfield
    307 Alexander Drive
    Hammond, LA 70401
    Re: facts, facts on cross-exam

15. Kathy Addison
    Walmart Store #4129
    1331 U.S.-51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

16. Claims adjuster for Claims Management, Inc.
    P.O. Box 14731
    Lexington, KY 40512

17. James Vannada
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

18. Amanda Hidalgo
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

19. Polly Hamm
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

20. Ezekiel Landix
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam



                                         18
Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 19 of 23




21. Kenneth Paul
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

22. Natisha Gibson
    Walmart Store #4219
    1331 U.S. – 51
    Ponchatoula, LA 70454
    Re: facts, facts on cross-exam

23. Rachel E. Shard, MD, emergency medicine
    North Oaks Health System
    15790 Paul Vega M.D. Drive
    Hammond, LA 70403
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

24. Michael R. Christner, MD, emergency medicine
    North Oaks Health System
    15790 Paul Vega M.D. Drive
    Hammond, LA 70403
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

25. Kathryn O. Dorhauer, MD, anesthesiology
    North Oaks Health System
    15790 Paul Vega M.D. Drive
    Hammond, LA 70403
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

26. Nicholas Munlin
    Acadian Ambulance Service
    P.O. Box 98000
    Lafayette, LA 70509
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

27. Nicholas P. Goyeneche, MD, sports medicine



                                         19
 Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 20 of 23




   Ochsner Health Center – Covington
   1000 Ochsner Blvd.
   Covington, LA 70433
   Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
   incident, diagnosis of injuries post incident, causation, treatment and prognosis of
   plaintiff as a result of the injuries received in this incident

28. Malik C. Spady, MD, rheumatologist
    Ochsner Health Center – Covington
    1000 Ochsner Blvd.
    Covington, LA 70433
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

29. David Scott, D.O.
    Neuro Muscular Medical Associates
    42078 Veterans Avenue, Ste. G
    Hammond, LA 70403
    Re: testimony regarding plaintiff’s prior condition and condition subsequent to the
    incident, diagnosis of injuries post incident, causation, treatment and prognosis of
    plaintiff as a result of the injuries received in this incident

30. Any physician who is going to perform radiofrequency ablations;

31. Any healthcare provider who will perform impairment and/or disability rating testing;

32. Any other witness necessary to discuss plaintiff’s injuries, limitations, condition of
    plaintiff before and after the incident, and damages of plaintiff;

33. Any witness needed to testify regarding facility costs and professional charges for
    medical treatment;

34. Any witness needed to authenticate any documents or exhibits that cannot be agreed by
    stipulation;

35. Any witness necessary for impeachment or rebuttal, and other witnesses needed to
    address issues unanticipated or not yet raised;

36. Any witness listed by defendants to whom plaintiff does not object;

37. Any witness not reasonably foreseeable at this time, whose identity and/or address may
    be revealed in upcoming discovery or investigation. Any such witness will be listed
    promptly;

   b.      Defendant’s Witnesses



                                             20
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 21 of 23




        1. Ryan Nicolosi, Assistant Manager, Walmart Store #4129
           1331 U.S.-51, Ponchatoula, LA 70454
           Re: facts and investigation of Plaintiff’s accident

        2. Mike York, former Manager
           l/k/a: 2150 Water Oak, Slidell, LA 70461
           Re: facts and investigation of Plaintiff’s accident

        3. Stanley Brumfield, former Assistant Manager
           l/k/a: 307 Alexander Drive, Hammond, LA 70401
           Re: facts and investigation of Plaintiff’s accident

        4. Amanda Hildago, Asset Protection Associate,, Walmart Store #4129
           1331 U.S.-51, Ponchatoula, LA 70454
           Re: facts and investigation of Plaintiff’s accident

        5. Kathy Addison, Customer Service Manager, Walmart Store #4129
           1331 U.S.-51, Ponchatoula, LA 70454
           Re: facts and investigation of Plaintiff’s accident

        6. Ezekiel Landix, Maintenance Associate, Walmart Store #4129
           1331 U.S.-51, Ponchatoula, LA 70454
           Re: facts and investigation of Plaintiff’s accident

        7. Kenneth Paul, Maintenance Associate, Walmart Store #4129
           1331 U.S.-51, Ponchatoula, LA
           Re: facts and investigation of Plaintiff’s accident

        8. Natisha Gibson, People Greeter, Walmart Store #4129, 1331 U.S.-51
           Ponchatoula, LA 70454
           Re: facts and investigation of Plaintiff’s accident

        9. Any witness necessary for impeachment or rebuttal, and other witnesses needed to
           address issues unanticipated or not yet raised –Plaintiff objects to the extent Walmart
           intends to submit the testimony of any investigator who surveilled Plaintiff as not being
           timely disclosed in response to written discovery following Plaintiff’s 03/02/2020
           deposition or in accordance with the Court’s Scheduling Order.

        10. Any witness listed by Plaintiff to whom Walmart does not object.

14.     JURY/NON-JURY

        This matter will be tried as to all issues before a jury.

        Proposed jury instructions, special jury interrogatories, and voir dire shall be electronically

filed with the Court not later than five working days prior to the trial date.


                                                  21
      Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 22 of 23




15.       LIABILITY/QUANTUM

          The issue of liability will not be tried separately from that of quantum.

16.       OTHER MATTERS

          None known at this time.

17.       TRIAL

          Trial in this matter has been continued, to be reset at the Pre-Trial Conference scheduled

for April 1, 2021 at 12:00 p.m. Rec. Doc. 63. The parties estimate the trial to last approximately

3 days.

18.       STATEMENT ON PRE-TRIAL ORDER

          This Joint Pre-Trial Order has been formulated after conference at which counsel for the

respective parties have appeared via video conference. Reasonable opportunity has been afforded

to counsel for correction, or additions, prior to signing. Hereafter, this order will control the course

of trial and may not be amended except by consent of the parties and the Court, or by order of the

Court to prevent manifest injustice.

19.       STATEMENT ON SETTLEMENT

          On March 18, 2021, the parties participated in a settlement conference with Magistrate

Judge Dana Douglas. Rec. Doc. 64. A settlement could not be confected at that time. Rec. Doc.

65.




                          ________________________________________
                                  HON. WENDY B. VITTER
                             UNITED STATES DISTRICT JUDGE

Respectfully submitted:

DUDLEY DEBOSIER INJURY LAWYERS, PLC



                                                   22
    Case 2:19-cv-12161-WBV-DMD Document 68 Filed 03/25/21 Page 23 of 23




/s/
LORETTA O. HOSKINS, Bar Roll No. 30558
ERIC M. LANDRY, Bar Roll No. 37761
BRENT P. FREDERICK, Bar Roll No. 25053
OLGA V. FOFANOVA, Bar Roll No. 37121
622 Baronne Street
New Orleans, Louisiana 70113
Telephone: (504) 433-3333
Facsimile: (504) 528-3069
Counsel for Plaintiff, Ann Tillman


McCRANIE, SISTRUNK, ANZELMO, HARDY
McDANIEL & WELCH

/s/    P. Sinnott Martin
ROY C. BEARD, Bar Roll No. 17461
P. SINNOTT MARTIN, Bar Roll No. 37218
909 Poydras Street, Ste. 1000
New Orleans, LA 70112
Telephone: (504) 831-0946
Attorneys for Defendant, Walmart, Inc.

                           CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 25th day of March, 2021, a copy of the foregoing
pleading was sent to all counsel of record by operation of the Court's CM/ECF system.

                                /s/ Loretta O. Hoskins
                                LORETTA O. HOSKINS




                                         23
